MEMORANDUM4
Paul W. Mason appeals pro se the district court’s judgment for defendants in his action alleging that the Food and Drug Administration’s (“FDA”) failure to combat dietary magnesium deficiency results in up to 150,000 deaths per year and minimal sales of Mason’s magnesium-rich spring water. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both summary judgment and dismissal for failure to state a claim, see Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam), and we affirm.
The district court properly granted summary judgment to defendants on Mason’s fifth claim for relief because the FDA reasonably interpreted “amount customarily consumed” to mean amount “consumed per eating occasion.” See Dioxin/Organochlorine Center v. Clarke, 57 F.3d 1517, 1525 (9th Cir.1995).
The district court properly dismissed Mason’s remaining claims for relief because FDA decisions not to take enforcement action are not subject to judicial review. See Hackler v. Chaney, 470 U.S. 821, 831-32, 105 S.Ct. 1649, 84 L.Ed.2d 714 (1985).
The record contains no evidence of bias on the part of the district court judge. See 28 U.S.C. §§ 1.44, 455; United States v. Gordon, 974 F.2d 1110, 1114 (9th Cir.1992).
Mason’s remaining contentions lack merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.